Citation Nr: 0830516	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's claim for service connection for a back 
disability.  The veteran testified before the Board in 
September 2006.

In a March 2007 decision, the Board declined to reopen the 
veteran's claim for service connection for a back disability.  
The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion for Remand, a March 2008 Order of the Court 
remanded the claim for readjudication in accordance with the 
Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes obtaining 
relevant records from a Federal department or agency, if 
available.  38 C.F.R. § 3.159(c)(2) (2007).  The veteran 
testified in August 2001 that he had been awarded 
Supplemental Security Income from the Social Security 
Administration (SSA) and then subsequently awarded disability 
due to his inability to return to work.  At a September 2006 
travel board hearing before the Board, the veteran testified 
that he had not been off disability and was still receiving 
SSA benefits.  He further reported that the SSA benefits had 
been granted for his back disability.  It does not appear 
that the associated treatment records from the Social 
Security Administration have yet been requested.  Because 
these records may be useful in deciding the veteran's claim, 
an attempt to obtain them should be made.  38 C.F.R. 
§ 3.159(c)(2).
      
Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security 
Administration and request that agency 
to provide a copy of the administration 
decision granting the veteran 
disability benefits as well as the 
medical records upon which the decision 
was based.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

